Exhibit 10.3

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made and entered into as of
the [        ] day of [            ], by and between Comcast Corporation, a
Pennsylvania corporation (the “Company”), and [Insert Director] (“Indemnitee”).

W I T N E S S E T H:

WHEREAS, certain highly competent persons have become more reluctant to serve as
directors of publicly-held corporations as a result of heightened risks of
claims and actions against them arising out of their service to the corporation.

WHEREAS, the Company desires to attract and retain highly competent persons to
serve on its Board of Directors.

WHEREAS, in light of the foregoing considerations, it is reasonable and prudent
for the Company to obligate itself contractually to indemnify, and to advance
expenses on behalf of, non-employee members of the Company’s Board of Directors
to the fullest extent permitted by applicable law so that they will serve or
continue to serve the Company free from undue concern that they will not be so
protected.

WHEREAS, the Company’s entry into this Agreement is permitted by, and consistent
with, the provisions of the PaBCL (as defined below) and the Company’s By-Laws,
as amended.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

Section 1.01. Certain Definitions. As used in this Agreement:

“Corporate Capacity” means service as (i) a director of the Company or (ii) a
director, officer, trustee, general partner, manager, managing member,
fiduciary, employee, agent or other representative of any other domestic or
foreign, for-profit or not-for-profit, corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise at
the request or for the benefit of the Company.



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expenses” means all out of pocket fees, costs and expenses (including
attorneys’ fees, retainers, court costs, transcripts, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or
expenses) reasonably incurred in connection with (i) prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding or (ii) establishing or
enforcing a right to indemnification or Expense payment or reimbursement under
this Agreement, the Company’s Articles of Incorporation or By-Laws, applicable
law or otherwise. Expenses also shall include Expenses incurred in connection
with any appeal resulting from any Proceeding, including the costs relating to
any bond (or similar instrument) provided or obtained in connection with any
such appeal. For the avoidance of doubt, Expenses shall not include any
Liabilities.

“Liabilities” means any losses or liabilities, including any judgments, fines,
penalties, ERISA excise taxes and amounts paid in settlement, arising out of or
in connection with any Proceeding (including all interest, assessments and other
charges paid or payable in connection with or in respect of any such judgments,
fines, penalties, ERISA excise taxes or amounts paid in settlement).

“PaBCL” means the Pennsylvania Business Corporation Law, as amended.

“Proceeding” means any threatened, pending or completed action, suit, claim,
counterclaim, cross claim, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other threatened, pending
or completed proceeding, whether civil, criminal, administrative or
investigative, including any appeal therefrom, and whether instituted by or on
behalf of the Company or any other party, in which Indemnitee was, is or will be
involved as a party, potential party, non-party witness or otherwise by reason
of Indemnitee’s service in a Corporate Capacity.

“Representative” shall have the meaning set forth in the PaBCL.

(a) For the purposes of this Agreement:

References to “Company” shall include all constituent corporations absorbed in a
consolidation, merger or division, as well as the surviving or new corporations
surviving or resulting therefrom, so that any person who is or was a
representative of the constituent, surviving or new corporation, or is or was



--------------------------------------------------------------------------------

serving at the request of the constituent, surviving or new corporation as a
representative of another domestic or foreign corporation for profit or
not-for-profit, partnership, joint venture, trust or other enterprise, shall
stand in the same position under the provisions of this Agreement with respect
to the surviving or new corporation as he or she would if he or she had served
the surviving or new corporation in the same capacity.

References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a representative or for the benefit of the Company
that imposes duties on, or involves services by, the representative with respect
to an employee benefit plan, its participants or beneficiaries; references to
“including” shall mean “including, without limitation,” regardless of whether
the words “without limitation” actually appear; and references to the words
“herein,” “hereof” and “hereunder” and other words of similar import shall refer
to this Agreement as a whole and not to any particular paragraph, subparagraph,
section, subsection or other subdivision.

ARTICLE 2

INDEMNIFICATION

Section 2.01. General. On the terms and subject to the conditions of this
Agreement, the Company hereby agrees to and shall indemnify Indemnitee and hold
Indemnitee harmless from and against any and all Expenses and Liabilities, in
either case, reasonably incurred by Indemnitee by reason of Indemnitee’s service
in a Corporate Capacity, to the fullest extent permitted by applicable law. The
Company’s indemnification obligations set forth in this Section 2.01 shall apply
(i) in respect of Indemnitee’s past, present and future service in a Corporate
Capacity and (ii) in respect of Expenses and Liabilities reasonably incurred by
Indemnitee by reason of Indemnitee’s service in a Corporate Capacity regardless
of whether Indemnitee is serving in a Corporate Capacity at the time any such
Expense or Liability is incurred.

ARTICLE 3

ADVANCEMENT OF EXPENSES

Section 3.01. Advances. The Company shall pay or reimburse any Expenses
reasonably incurred by Indemnitee by reason of Indemnitee’s service in a
Corporate Capacity prior to the final disposition of any Proceeding within
twenty (20) days after the receipt by the Company of each statement from
Indemnitee requesting such payment or reimbursement from time to time. Each



--------------------------------------------------------------------------------

such statement shall provide reasonable back-up documentation evidencing the
Expenses to be paid or reimbursed.

Section 3.02. Indemnitee Undertaking. The Indemnitee acknowledges and agrees
that the obligation of the Company to pay or reimburse Expenses pursuant to
Section 3.01 prior to the final disposition of a Proceeding (an “Expense
Advance”) is subject to the condition that, if, when and to the extent a final,
non-appealable judgment of a court of competent jurisdiction determines that the
Indemnitee would not be permitted to be indemnified as provided for in
Section 2.01, then the Company shall be entitled to be reimbursed promptly by
the Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid. The Indemnitee’s obligation to reimburse the Company for any
Expense Advance shall be unsecured and no interest shall be charged thereon. The
parties acknowledge that this Section 3.02 constitutes the undertaking by
Indemnitee required by the PaBCL to repay any Expense Advance.

ARTICLE 4

DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION; EXCLUSIONS

Section 4.01. Notification; Request for Indemnification. As soon as reasonably
practicable after Indemnitee becomes aware (through written notice or otherwise)
(i) that he or she is (or is to become) a party to or a participant (as a
witness or otherwise) in any Proceeding or (ii) of any other matter or
development in respect of which Indemnitee may seek indemnification or
advancement of Expenses hereunder, Indemnitee shall provide to the Company
written notice thereof, including a brief description of the material background
information related thereto, including the nature of any Proceeding and the
claims underlying any Proceeding (the “Underlying Claims”). Any failure of
Indemnitee to so notify the Company will not relieve the Company from any
liability which it may have to Indemnitee hereunder or otherwise.

(a) To obtain indemnification under this Agreement, Indemnitee shall deliver to
the Company a written request for indemnification, including therewith such
information as is reasonably available to Indemnitee and reasonably necessary to
determine Indemnitee’s entitlement to indemnification hereunder. Such request(s)
may be delivered from time to time and at such time(s) as Indemnitee deems
appropriate in his or her sole discretion. The Indemnitee’s entitlement to
indemnification shall be determined in accordance with this Article 4 and
applicable law.

Section 4.02. Company Determinations and Related Matters. The Company shall make
a determination as to whether Indemnitee is entitled to indemnification in
accordance with the provisions of this Agreement as promptly as is reasonably
practicable after the later of a final disposition of the relevant



--------------------------------------------------------------------------------

Proceeding and the receipt by the Company of a written request by Indemnitee for
indemnification pursuant to Section 4.01(b) (the later of such dates, the
“Trigger Date”). If the Company determines that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within twenty (20) days of
such determination. If the Company shall not have made a determination as to
Indemnitee’s entitlement to indemnification within sixty (60) days of the
Trigger Date, a determination of entitlement to indemnification shall be deemed
to have been made and Indemnitee shall be entitled to such indemnification to
the fullest extent permitted by applicable law; provided that such 60-day period
may be extended for a reasonable time, not to exceed an additional thirty
(30) days, if the Company in good faith requires such additional time for the
obtaining or evaluating of documentation and/or information relating thereto.
Any determination by the Company as to any Indemnitee’s entitlement to
indemnification (or a requirement for additional documentation or information)
shall be made by the Company’s General Counsel or, if and as the General Counsel
determines, the Company’s Board of Directors (or one or more members thereof, as
determined by the Board of Directors).

(a) If the Company determines that Indemnitee is not entitled to
indemnification, Indemnitee shall be permitted to challenge such determination
in a court of competent jurisdiction. Any such judicial proceeding shall be
conducted in all respects on a de novo basis, and Indemnitee shall not be
prejudiced by reason of the prior adverse determination.

Section 4.03. Effect of Certain Proceedings. The termination of any Proceeding
by judgment, order, compromise, settlement (whether with or without court
approval) or conviction , or upon a plea of nolo contendere or its equivalent,
shall not of itself create a presumption that Indemnitee acted recklessly or
engaged in wilful misconduct or otherwise failed to meet any particular standard
of care.

Section 4.04. Exclusions. For the avoidance of doubt, without limiting or
affecting any other provision of this Agreement and without regard to any other
bases for excluding claims from the Company’s obligations hereunder, unless
Indemnitee ultimately is successful with respect to any such claim, the Company
shall not be obligated under this Agreement to indemnify Indemnitee or pay or
reimburse any Expenses in connection with any of the following (it being
understood that the Company’s obligations under Article 3 shall remain in full
force and effect with respect to claims of the type referred to in clauses
(i) and (ii) of this Section 4.04(a)):

(i) claims arising under applicable laws concerning insider trading; and



--------------------------------------------------------------------------------

(ii) claims for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Exchange Act.

(b) Notwithstanding any provision of this Agreement to the contrary and except
with respect to an action, suit or proceeding establishing or enforcing
Indemnitee’s rights under this Agreement, the Company shall not be obligated
under this Agreement to indemnify Indemnitee or pay or reimburse Expenses in
connection with any action, suit or proceeding (or any part of any action, suit
or proceeding) initiated by Indemnitee, including any action, suit or proceeding
(or any part of any action, suit or proceeding) initiated by Indemnitee against
the Company or its directors, officers, employees or other indemnitees, unless
the Board of Directors of the Company authorized the action, suit or proceeding
(or the relevant part of any action, suit or proceeding) prior to its
initiation.

ARTICLE 5

SELECTION OF COUNSEL AND DEFENSE OF CLAIMS

Section 5.01. Selection of Counsel and Defense of Claims. The Company shall be
entitled to assume the defense of any Underlying Claim, with counsel approved by
the Indemnitee (such approval not to be unreasonably withheld, conditioned or
delayed), upon the delivery to the Indemnitee of written notice of its election
to do so. After delivery of such notice, approval of such counsel by the
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to the Indemnitee under this Agreement for any fees of counsel
subsequently incurred by the Indemnitee with respect to the same Underlying
Claim; provided that: (i) the Indemnitee shall have the right to employ separate
counsel in respect of any such Underlying Claim at the Indemnitee’s expense; and
(ii) if the Indemnitee shall have reasonably concluded upon the advice of
counsel that there is a conflict of interest between the Company and the
Indemnitee in the conduct of any such defense, then the fees and expenses of the
Indemnitee’s counsel shall be at the expense of the Company. In addition, the
Company shall not be entitled to assume the defense of any Underlying Claim
brought by or on behalf of the Company. The Indemnitee shall not in any event
agree to any compromise or settlement with respect to any claim against or
involving Indemnitee or the Company or consent to any judgment in respect
thereof without the prior written consent of the Company. The Company shall have
the right to conduct such defense as it sees fit in its sole discretion,
including the right to any compromise or settle any claim against the Indemnitee
without the consent of the Indemnitee; provided that the Company shall not agree
to any compromise or settlement with respect to any such claim or consent to any
judgment in respect thereof that does not include a general and unconditional
release by each claimant or plaintiff of the Indemnitee from all liability with
respect thereto or that imposes



--------------------------------------------------------------------------------

any liability or obligation on the Indemnitee without the prior consent of the
Indemnitee.

ARTICLE 6

MISCELLANEOUS

Section 6.01. Nonexclusivity of Rights. The rights of indemnification and
payment or reimbursement of Expenses provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under the Company’s Articles of Incorporation, the Company’s By-Laws,
the PaBCL or otherwise. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
exercise of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or exercise of any other right or remedy.

Section 6.02. Insurance and Subrogation. Indemnitee shall be covered by any
director and officer liability insurance policy or policies maintained by the
Company from time to time in accordance with its or their terms to the maximum
extent of the coverage available for any director under such policy or policies.
If, at the time the Company receives notice of a claim hereunder, the Company
has director and officer liability insurance in effect, the Company shall give
prompt notice of such Proceeding to the insurers if and to the extent required
by the relevant policies. The failure or refusal of any such insurer to pay any
amount under such policies shall not affect or impair the obligations of the
Company under this Agreement.

(a) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee under any insurance policy or otherwise. Indemnitee shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

(b) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided) hereunder
if and to the extent that Indemnitee has actually received such payment under
any insurance policy or other indemnity (or similar) agreement or arrangement.
Without limiting the generality of the preceding sentence, the Company’s
obligation to indemnify or advance Expenses hereunder to Indemnitee who is or
was serving at the request of the Company as a director, officer, trustee,
partner, managing member, fiduciary, board of directors’ committee member,
employee or agent of any other enterprise shall be reduced by



--------------------------------------------------------------------------------

any amount Indemnitee has actually received as indemnification or advancement of
Expenses from such other enterprise.

Section 6.03. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is determined by
the Company to be fair and reasonable in light of all of the circumstances of
such Proceeding in order to reflect the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
rise to such Proceeding; and/or the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s). The determination referred to in the
preceding sentence to be made by the Company shall be made by the Company’s
General Counsel or, if and as the General Counsel determines, one or more
members of the Company’s Board of Directors. Any such determination (and related
payment) shall be made as promptly as is reasonably practicable.

(a) Indemnitee shall be permitted to challenge any determination made in
accordance with Section 6.03(a) in a court of competent jurisdiction. Any such
judicial proceeding shall be conducted in all respects on a de novo basis, and
Indemnitee shall not be prejudiced by reason of the prior determination.

Section 6.04. Amendment. This Agreement may not be modified or amended except by
a written instrument executed by or on behalf of each of the parties hereto. To
the extent that a change in applicable law (i) permits greater indemnification
or advancement of Expenses than would be afforded currently, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change or (ii) limits rights with respect to
indemnification or advancement of Expenses, it is the intent of the parties
hereto that the rights with respect to indemnification or advancement of
Expenses in effect prior to such change shall remain in full force and effect to
the extent permitted by applicable law.

Section 6.05. Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor



--------------------------------------------------------------------------------

shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.

Section 6.06. Other Agreements. Any other prior or contemporaneous oral or
written understandings or agreements with respect to the matters covered hereby
are superseded by this Agreement, provided that this Agreement is a supplement
to and in furtherance of the Articles of Incorporation and By-Laws of the
Company and applicable law, and shall not be deemed a substitute therefor, nor
to diminish or abrogate any rights of Indemnitee thereunder.

Section 6.07. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
the validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; such provision or provisions shall be deemed
reformed to the extent necessary to conform to applicable law and to give the
maximum effect to the intent of the parties hereto; and to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
thereby.

Section 6.08. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing (which may be by facsimile
transmission). All such notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a business day in the
place of receipt. Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding business day in the
place of receipt. The address for notice to a party is as shown on the signature
page of this Agreement, or such other address as any party shall have given by
written notice to the other party as provided above.

Section 6.09. Binding Effect. The Company confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Indemnitee to serve or continue to serve as a director of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director of the Company.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,



--------------------------------------------------------------------------------

including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company and heirs, executors, administrators and legal representatives of the
Indemnitee.

(b) The indemnification and advancement of Expenses provided by, or granted
pursuant to, this Agreement shall continue as to a person who has ceased to
serve in a Corporate Capacity.

Section 6.10. Governing Law, Etc. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the Commonwealth of
Pennsylvania, without regard to its conflict of laws rules.

(a) This Agreement has been entered into by the Company and the Indemnitee
pursuant to Section 1746 of the PaBCL. Subject to the terms and conditions of
this Agreement, advancement of Expenses and indemnification shall be available
in all cases except as provided in Section 1746(b) of the PaBCL, and the
restrictions in Sections 1741 and 1742 of the PaBCL as to the availability of
indemnification shall not apply to rights to indemnification under this
Agreement.

Section 6.11. Consent to Jurisdiction. Notwithstanding any provision of this
Agreement to the contrary, the Company and Indemnitee each hereby irrevocably
and unconditionally agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the courts of the
Commonwealth of Pennsylvania in and for Philadelphia County (the “Pennsylvania
Courts”), and not in any other state or federal court in the United States of
America or any court in any other country, consent to submit to the exclusive
jurisdiction of the Pennsylvania Courts for purposes of any action or proceeding
arising out of or in connection with this Agreement, waive any objection to the
laying of venue of any such action or proceeding in the Pennsylvania Courts, and
waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Pennsylvania Courts has been brought in an improper or
inconvenient forum.

Section 6.12. Headings. The Article and Section headings in this Agreement are
for convenience of reference only, and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.

Section 6.13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

COMCAST CORPORATION

By:                                       
                                                        

Name:

Title:

 

Indemnitee